EXHIBIT 23.2 Cawley, Gillespie & Associates, Inc. petroleum consultants 9, SUITE 117 , SUITE 302 1, SUITE 625 AUSTIN, TEXAS 78729-1106 FORT WORTH, TEXAS 76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817-336-2461 713-651-9944 FAX 512-233-2618 FAX 817-877-3728 FAX 713-651-9980 www.cgaus.com CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the incorporation by reference in this Form S-8 Registration Statement of our report relating to the proved oil and gas reserves of GeoResources, Inc., dated February 25, 2011, which appears in GeoResources’ annual report on Form 10-K for the year ended December 31, 2010. CAWLEY, GILLESPIE & ASSOCIATES, INC. Texas Registered Engineering Firm F-693 Fort Worth, Texas July 21, 2011
